DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendments under 37 CFR 1.132 filed on  is entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and its dependencies 2-5, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4 & 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (WO2019107068, see US National Stage Entry US20200251744 for citations) in view of (WO2018180145, see National Stage Entry US20210104749 for citations).
Regarding Claim 1, Takada discloses a battery (nonaqueous electrolyte secondary battery, [006]) comprising:
An electrode capable of functioning as a positive electrode or a negative electrode (positive electrode-11, negative electrode-12, [0016]), the electrode comprising a current collector and an active material layer (positive electrode comprises current collector and electrode mixture layer, [0053]), the active material layer being positioned over one of the both surfaces of the current collector (electrode slurry applied to each surface of the current collector, [0074]), the active material layer having a thickness equal to or less than 60 μm (10 μm or more-[0054]); and 

Takada teaches that the filler structures of the battery allow for the suppression of heat generation of the battery during abnormal conditions, and Takada discloses a preferred, but not necessary, range for the thickness first insulating filler layer to be 1 μm to 10 μm, and even more preferred, but not necessary, range for the thickness of the first insulating filler layer to be 2 μm to 4 μm ([0034]). Takada further discloses a preferred, but not necessary, range for the thickness second insulating filler layer to be 1 μm to 5 μm, and even more preferred, but not necessary, range for the thickness of the second insulating filler layer to be 2 μm to 4 μm ([0042]). 
Takada does not directly disclose a ratio of a total of a thickness of the first insulating layer and a thickness of the second insulating layer to a thickness of the base material is equal to or greater than 1.50 and equal to or less than 3.00.
	Mankyuu teaches that a thin separator allows for maximizing high energy density ([0092]).
	Using the maximum thickness, from the most preferred ranges, for Takada’s first filler layer and second filler layer, 4 μm each, to maximize the suppression of heat generation of the battery during abnormal conditions, as well as using a thinner separator thickness to maximize high energy density, 3 μm, Takada teaches a first insulating layer and second insulating layer thickness to base material thickness of 2.67 which falls between the claimed range of 1.50 to 3.00.

Regarding Claim 4, Takada in view of Mankyuu discloses all of the limitations as set forth above. Takada discloses a positive electrode with a conductive material in the active material layer of the positive electrode ([0055]). 
Takada is silent to the active material layer of the positive electrode comprising equal to or greater than 5.0 parts by mass of a conductive aid based on 100 parts by mass of a total mass of the active material layer of the positive electrode.
Mankyuu discloses an active material layer of the positive electrode comprising equal to or greater than 5.0 parts by mass of a conductive aid based on 100 parts by mass of a total mass of the active material layer of the positive electrode ([0115]). Mankyuu teaches that this conductive aid lowers impedance ([0062]).
Therefore it would be obvious for one of ordinary skill in the art to modify the postiiuve electrode structure of Takada with the teachings of Mankyuu to have an active material layer of the positive electrode comprising equal to or greater than 5.0 parts by mass of a conductive aid based on 100 parts by mass of a total mass of the active material layer of the positive electrode. This modified structure would have the expected result of lowering impedance. 
Regarding Claim 6, Takada in view of Mankyuu discloses the limitations as set forth above. Takada discloses a preferred range of the base material being 3 μm or more and 20 μm or less, which encompasses the claimed range of equal to or greater than 5 μm or equal to or less than 10 μm. 

Regarding Claim 7, Takada in view of Mankyuu discloses the limitations as set forth above. Takada further discloses an example wherein the total thickness of the first insulating layer and the thickness of the second insulating layer is equal to or greater than 10.0 μm and equal to or less than 20.0 μm (Example 3, first filler layer is 10 μm and second filler layer is 4 μm, giving a total of 14 μm, [0072], [0082]).
Regarding Claim 8, Takada in view of Mankyuu discloses the limitations as set forth above. Takada teaches that the filler structures of the battery allow for the suppression of heat generation of the battery during abnormal conditions, and Takaka discloses a range for the thickness first insulating filler layer to be 2 μm to 4 μm ([0034]) and the second insulating filler layer to be 2 μm to 4 μm ([0042]).  
Takada does not directly disclose a ratio of a total of a thickness of the first insulating layer and a thickness of the second insulating layer to a thickness of the base material is equal to or greater than 1.78.
	It is known in the art that a thin separator is preferred for maximizing high energy density. For example, Mankyuu (WO2018180145, see National Stage Entry US20210104749 for citations) teaches that a thin separator allows for maximizing high energy density ([0092]).
	Using the maximum thickness for Takada’s first filler layer and second filler layer, 4 μm each, to maximize the suppression of heat generation of the battery during abnormal conditions, as well as using a thinner separator thickness to maximize high energy density, 3 μm, Takada teaches a first insulating layer and second insulating layer thickness to base material thickness of 2.67 which is greater than 1.78.

Takada does not directly disclose a ratio of a total of a thickness of the first insulating layer and a thickness of the second insulating layer to a thickness of the base material is equal to or less than 2.67.
	It is known in the art that a thin separator is preferred for maximizing high energy density. For example, Mankyuu (WO2018180145, see National Stage Entry US20210104749 for citations) teaches that a thin separator allows for maximizing high energy density ([0092]).
	Using the maximum thickness for Takada’s first filler layer and second filler layer, 4 μm each, to maximize the suppression of heat generation of the battery during abnormal conditions, as well as using a thinner separator thickness to maximize high energy density, 3 μm, Takada teaches a first insulating layer and second insulating layer thickness to base material thickness of 2.67 which is equal than 2.67.
Regarding Claim 10, Takada discloses a battery (nonaqueous electrolyte secondary battery, [006]) comprising:
An electrode capable of functioning as a positive electrode or a negative electrode (positive electrode-11, negative electrode-12, [0016]), the electrode comprising a current collector and an active material layer (positive electrode comprises current collector and electrode mixture layer, [0053]), the active material layer being positioned over one of the both surfaces of the current collector (electrode slurry applied to each surface of the current collector, [0074]), the active material layer having a thickness equal to or less than 60 μm (10 μm or more-[0054]); and 
A separator (separator-13, [0016]) comprising a base material (porous resin substrate-30 acts as base material, [0022]), a first insulating layer (first filler layer-32 acts as first insulating layer or second 
Takada teaches that the filler structures of the battery allow for the suppression of heat generation of the battery during abnormal conditions, and Takada discloses a preferred, but not necessary, range for the thickness first insulating filler layer to be 1 μm to 10 μm, and even more preferred, but not necessary, range for the thickness of the first insulating filler layer to be 2 μm to 4 μm ([0034]). Takada further discloses a preferred, but not necessary, range for the thickness second insulating filler layer to be 1 μm to 5 μm, and even more preferred, but not necessary, range for the thickness of the second insulating filler layer to be 2 μm to 4 μm ([0042]). 
Takada does not directly disclose a ratio of a total of a thickness of the first insulating layer and a thickness of the second insulating layer to a thickness of the base material is equal to or greater than 1.50 and equal to or less than 3.00.
	Mankyuu teaches that a thin separator allows for maximizing high energy density ([0092]).
	Using the maximum thickness, from the most preferred ranges, for Takada’s first filler layer and second filler layer, 4 μm each, to maximize the suppression of heat generation of the battery during abnormal conditions, as well as using a thinner separator thickness to maximize high energy density, 3 μm, Takada teaches a first insulating layer and second insulating layer thickness to base material thickness of 2.67 which falls between the claimed range of 1.50 to 3.00.
Therefore it would be obvious for one of ordinary skill in the art to optimize a separator’s ratio of a total of a thickness of the first insulating layer and a thickness of the second insulating layer to a thickness of the base material to that meets the claimed range of equal to or greater than 1.50 and . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (WO2019107068, see US National Stage Entry US20200251744 for citations) in view of Mankyuu (WO2018180145, see National Stage Entry US20210104749 for citations) further in view of Nonaka (US 20160372234).
Regarding Claim 2, Takada in view of Mankyuu discloses the limitations as set forth above. Takada discloses the use of inorganic oxide particles for the first insulating layer that include metal oxides such as magnesium oxide and metal hydroxides such as aluminum hydroxide (first insulating layer defined now as the second filler layer, second filler layer contains inorganic particles including magnesium oxide, and aluminum hydroxide, [0039]).
Takada is silent to the use of magnesium hydroxide in the first insulating layer.
Nonaka discloses the use of an insulating layer that has good heat resistance ([Abstract]) that can contain either Magnesium Oxide, Magnesium Hydroxide or both ([0033]). Nonaka further teaches that both Magnesium Oxide and Magnesium Hydroxide can be used to improve the strength of the insulating layer ([0033]).
Although Nonaka is using an insulating layer for a wire and Takada is using an insulating layer for a battery, both are analogous because they are directed to solving the problems of ensuring insulative properties while also having good strength, such problems being of interest to the instant inventor (instant specification: as an example, [0063)).
It would have been obvious to one of ordinary skill to modify the first insulating layer of Takada with the teachings of Nonaka to have a first insulating layer that contains magnesium hydroxide. This modified first insulating layer would yield the expected results of thermal stability and improved strength of the insulating layer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (WO2019107068, see US National Stage Entry US20200251744 for citations) in view of Mankyuu (WO2018180145, see National Stage Entry US20210104749 for citations) further in view of Sano (WO 2006/123811, see EPO machine translation of Japanese language equivalent JP4832430B2 for citations).
Regarding Claim 3, Takada in view of Mankyuu discloses the limitations as set forth above. Takada discloses a first insulating layer (first filler layer defined as first insulating layer) that includes a binder material made from polysulfone ([0036]).
Takada is silent to the use of aromatic polyamides in the first insulating layer.
Sano discloses that the nonwoven fabric, which acts as an insulating layer, provides substantial strength to the separator and can be made from either polysulfone or aromatic polyamides ([005]). Sano teaches that this material provides substantial strength and heat resistance to the structure. 
Therefore it would be obvious to one of ordinary skill in the art to modify the first insulating layer of Takada with the teachings of Sano to have include aromatic polyamides in the first insulating layer. This modified structure would yield the expected result of improved heat resistance and strength. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (WO2019107068, see US National Stage Entry US20200251744 for citations) in view of Mankyuu (WO2018180145, see National Stage Entry US20210104749 for citations) further in view of in view of Fujita (US 2007/023170).
Regarding Claim 5, Takada in view of Mankyuu discloses all of the limitations as set forth above. 
Takada is silent to the use of a separator folded in zigzags such that a part of the separator is positioned adjacently between the electrode configured as either the positive or negative electrode and another electrode configured as the other of the positive electrode and negative electrode.
Fujita discloses the use of a zig-zag folded separator ([0113]). Fujita teaches the benefit of the zig-zag shaped separator is that the electrolyte can make contact with the electrode on three surfaces 
Therefore it would be obvious to one of ordinary skill in the art to modify the separator structure of Takada with the teachings of Fujita to have a separator structure where the separator is folded in zigzags such that a part of the separator is positioned adjacently between the electrode configured as either the positive or negative electrode and another electrode configured as the other of the positive electrode and negative electrode. This structure would yield the expected results of improved input and output performance of the battery.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728         

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728